DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January 2021 has been entered.
Response to Amendment
Claims 1-3, 5-7, 11, 12, and 14-19 are currently pending. Claims 1-3, 5-7, 11, 12, 14, and 15 have been amended. Claims 16-19 have been added. Claims 1-3, 5-7, 11, 12, 14, and 15 have been amended to overcome the objection, 35 U.S.C. 112(a) rejection, and/or 35 U.S.C. 112(b) rejection set forth in the Final Office Action mailed on 05 August 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide support for “the estimate is further based on a comparison of the magnitude of the reflected wave from the bladder and the magnitude of the reflected wave from the small intestine.” [0107] only recites comparing the magnitude of the reflected of the small intestine/bladder to determination thresholds, rather than comparing the magnitude of the reflected wave of the small intestine to that of the bladder. Claims 2, 3, 5-7, 11, and 14-19 are further rejected due to their dependency to claim 1 or claim 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 12, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 3, 5-7, 11, 14, 15, 18, and 19 are further rejected due to their dependency to claim 1 or claim 12.
Claim 1 recites the limitations “a first amount” in lines 16 and 18 and “a second amount” in lines 16 and 19. There is insufficient antecedent basis for this limitation in the claim. “A first amount” and “a second amount” are recited twice in the claim. It is unclear if each recitation of each limitation are 
As mentioned in paragraph 8 of this Office Action, line 15 is interpreted as “the estimate of the amount of urine in the bladder.” However, lines 16-20 recite that “a first amount,” interpreted as “a first amount of urine,” is based on not detecting “one of the reflected waves” or “a second amount,” interpreted as “a second amount of urine,” is based on detecting “the one of the reflected waves.” The estimate of the amount of urine could also be based on a first amount based on detecting one of the reflected waves of a first magnitude or a second amount based on detecting the one of the reflected waves with a larger magnitude. It is unclear what “one of the reflected waves” is referring to. If “one of the reflected waves” could be either the reflected wave of the small intestine or the reflected wave of the bladder, it is unclear how the comparison of the magnitude of the reflected wave from the bladder with the magnitude of the reflected wave from the small intestine could be performed if only one of the magnitude of one of the reflected waves is detected. Furthermore, claims 1 and 12 recite “and/or” throughout the claims, which makes it difficult to understand what the invention actually is. Clarification is requested.
Claim 12 recites the limitations “a first amount” in lines 15 and 17 and “a second amount” in lines 15 and 18. There is insufficient antecedent basis for this limitation in the claim. “A first amount” and “a second amount” are recited twice in the claim. It is unclear if each recitation of each limitation are directed to the same limitation or different limitations. Furthermore, it is unclear what amount is being estimated. Clarification is requested.
Claims 16 and 17 recite the limitation “linearly estimates.” It is unclear what it means to estimate the amount of urine linearly. Clarification is requested. Furthermore, claims 16 and 17 mention the amount of urine is based on one or both of the magnitude of the reflected wave from the bladder or 
Allowable Subject Matter
None of the prior art, either alone or in combination, teaches “the estimate is further based on a comparison of the magnitude of the reflected wave from the bladder and the magnitude of the reflected wave from the small intestine,” in combination with the other claimed elements.
Response to Arguments
Applicant argues that [0107] of the PGPUB provides support for the newly added limitations to claims 1 and 12. Examiner respectfully disagrees, as [0107] only recites comparing the magnitude of the reflected of the small intestine/bladder to determination thresholds, rather than comparing the magnitude of the reflected wave of the small intestine to that of the bladder. As such, such limitation recited in claims 1 and 12 have been rejected over 35 U.S.C. 112(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791